Citation Nr: 1430074	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-43 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea as secondary to service-connected residuals of traumatic brain injury.

2.  Entitlement to service connection for deep vein thrombosis as secondary to service-connected residuals of traumatic brain injury.

3.  Entitlement to an effective date earlier than November 22, 2013, for the grant of service connection for migraine headaches.

4.  Entitlement to an effective date earlier than July 9, 2010, for the grant of service connection for anosmia. 

5.  Entitlement to higher initial disability ratings for migraine headaches.

6.  Entitlement to an initial compensable disability rating for anosmia.

7.  Entitlement to a disability rating higher than 10 percent for residuals of traumatic brain injury.

8.  Entitlement to a temporary 100 percent disability rating for deep vein thrombosis based on hospital treatment or convalescence.

9.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  In a May 2001 rating decision, the RO continued a 10 percent disability rating for the Veteran's service-connected residuals of traumatic brain injury (TBI).  In an October 2011 rating decision, the RO denied entitlement to service connection for deep vein thrombosis and denied the Veteran's petition to reopen a previously denied claim for service connection for obstructive sleep apnea, both as secondary to his service-connected residuals of TBI.  Also in the October 2011 decision, the RO denied entitlement to a temporary 100 percent disability rating for hospitalization and convalescence due to deep vein thrombosis.  

In October 2013, the Board reopened the obstructive sleep apnea claim and remanded the issue, along with the claim for deep vein thrombosis, on its merits.  The Board also remanded the Veteran's claim for increase and for entitlement to a temporary 100 percent disability rating for deep vein thrombosis based on hospital treatment or convalescence.  The Board instructed the agency of original jurisdiction (AOJ) to obtain VA examination and medical nexus opinions before re-adjudicating the remanded claims.  The AOJ scheduled the Veteran for VA examinations, which were conducted in November 2013, and issued the Veteran a rating decision and supplemental statement of the case (SSOC) in December 2013.  Thus, as to the issues decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As noted above, subsequent to the October 2013 remand, in a December 2013 rating decision, the RO granted the Veteran service connection for migraine headaches, assigning an initial 30 percent disability rating effective from November 22, 2013, and for anosmia, assigning an initial noncompensable disability rating effective from July 9, 2010.  

As the appeal of the Veteran's claims for higher ratings for his service-connected migraine headaches and anosmia emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized these claims as for higher initial ratings in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2013.  A transcript of the hearing has been associated with the record.

The Board further notes that the Veteran has indicated on multiple occasions, including at his June 2013 hearing, that he is unable to work due at least in part to his service-connected residuals of TBI.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board will address that question as part of the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses the earlier effective date claims as well as the claims for increased ratings for migraine headaches and residuals of TBI. The remaining issues on appeal are addressed in the remand that follows the decision.  


FINDINGS OF FACT

1.  The Veteran filed a formal application for entitlement to a disability rating higher than 10 percent for residuals of TBI on May 7, 1998; the award of service connection for migraines was made on a secondary basis to the Veteran's service-connected residuals of TBI as a result of this claim.

2.  The evidence of record supports a finding that the Veteran experienced headaches related to his service-connected TBI as of May 7, 1998.

3.  In accordance with the facts found, entitlement to service connection for anosmia arose no earlier than July 9, 2010.

4.  For the period prior to November 22, 2013, the Veteran's migraine headaches were manifested by headaches that were not prostrating and that occurred less than once per two months.

5.  From November 22, 2013, the Veteran's migraine headaches have been manifested by pain, nausea, and sensitivity to light that result in prostrating attacks occurring more than once per month, with no very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.

6.  For the entirety of the appeal period, the Veteran's residuals of TBI do not satisfy the criteria for impairment greater than level 1 in any facet; his symptoms include subjective symptoms of headaches and dizziness, mild memory loss with no objective evidence on testing, mildly impaired judgment, occasionally inappropriate social interaction, anxiety, irritability, and mildly impaired visual spatial orientation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 9, 1998, for the grant of service connection for migraine headaches have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2013).

2.  The criteria for an effective date prior to July 9, 2010, for the grant of service connection for anosmia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2013).

3.  Prior to November 22, 2013, the criteria for an initial compensable rating for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

4.  From November 22, 2013, the criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

5.  The criteria for rating higher than 10 percent for residuals of TBI have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2013); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of the Veteran's appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through October 2007, October 2009, January 2010, October 2010, and January 2014 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the October 2007, October 2009, January 2010, October 2010, and January 2014 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2007, October 2009, January 2010, October 2010, and January 2014 notice letters.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the October 2007, October 2009, January 2010, October 2010, and January 2014 notice letters.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claims for higher initial ratings fall squarely within this pattern.  Thus, no additional VCAA notice was required with respect to those claims on appeal.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Extensive records of the Veteran's post-service treatment are of record.  In addition, the Veteran was afforded VA examinations in October 2000, November 2007, May 2010, July 2010, November 2013, and February 2014; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  In addition, the Veteran testified before the undersigned Veterans Law Judge at a hearing in June 2013.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that an effective date earlier than November 22, 2013, is warranted for the grant of service connection for migraine headaches.  He also contends that an effective date earlier than July 9, 2010, is warranted for the grant of service connection for anosmia.  The Veteran is also seeking a disability rating higher than 10 percent for his service-connected residuals of TBI and an initial rating in excess of 30 percent for his service-connected migraine headaches.

Relevant evidence of record consists of VA examinations conducted in October 2000, November 2007, May 2010, July 2010, November 2013, and February 2014, as well as records of both private and VA treatment records.  The Veteran has also submitted letters from private physicians and multiple written statements in support of his claim, and he testified before the undersigned Veterans Law Judge at the June 2013 hearing.  Report of the October 2000 VA examination reflects the Veteran's complaints of dizziness and "constant headaches" that occasionally caused him to fall asleep.  The Veteran reported, however, that his headaches were not prostrating.  He was noted to be oriented to person, place, and time and to have a "fairly good" memory.  The examiner noted that a private provider had diagnosed the Veteran with cognitive disorder due to post-concussion syndrome but did not independently confirm that diagnosis.  The examiner also diagnosed post-concussion syndrome causing chronic headaches and dizziness.

Report of the November 2007 VA examination reflects that the Veteran complained of headaches as well as sleepiness and difficulty with concentration and memory.  His headaches were noted to be daily and last several hours each time but not to limit his ordinary activity.  He specifically denied experiencing any problems with "impaired smell."  No evidence of loss of sense of smell was noted.  The examiner found the Veteran's TBI to cause memory loss and decreased concentration.

Report of the May 2010 VA examination reflects that the Veteran complained of a "sharp stabbing" headache pain, along with a pressure sensation on the top of his head and phono- and photophobia.  He stated that his headaches were constant unless he was sleeping.  He also complained of memory loss and symptoms of depression, anxiety, and posttraumatic stress disorder (PTSD).  His cognitive symptoms were noted to be decreased attention and difficulty with concentration and executive functions, as well as increased irritability, restlessness, anger, and emotional outbursts.  He also complained of an intermittent alteration in taste and smell.  The examiner noted the Veteran's complaint of mild memory loss but found no evidence on testing.  The Veteran's judgment was noted to be mildly impaired, with occasionally inappropriate social interaction and mildly impaired visual spatial orientation.  He was noted to display three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family, or other close relationships, as well as one or more neurobehavioral effects that occasionally interfere with workplace or social interaction but do not preclude such interactions.  Orientation, motor activity, communication, and consciousness were found to be normal.  CT and MRI scans of the Veteran's brain were similarly normal.  The examiner diagnosed the Veteran with post-concussion syndrome with headaches, memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and lack of stamina.  However, the examiner noted the Veteran's treating neuropsychiatrist's finding that the Veteran's acquired psychiatric disorder was not related to the in-service TBI.

The Veteran underwent further VA examination in July 2010 concerning his complaints of intermittent interruptions in his sense of smell.  At that time, the examiner noted that testing displayed "severe microsmia" and diagnosed the Veteran with a partial loss of smell due to his in-service TBI.  

Pursuant to the Board's October 2013 remand, the Veteran again underwent VA examination in November 2013.  At that time, he complained of ongoing migraines, as well as memory problems, irritability, decreased concentration, anxiety, and "slow processing during a conversation."  The examiner noted the Veteran's complaint of mild memory loss but found no evidence on testing.  The Veteran's judgment and social interaction were found to be normal, with no subjective symptoms or neurobehavioral effects noted.  Orientation, motor activity, communication, and consciousness were all found to be normal.  The Veteran's residuals of TBI were noted to be migraine headaches and alteration of the sense of smell.  The examiner noted that neuropsychological testing conducted in October 2013 returned diagnoses of anxiety and PTSD.  The Veteran's migraines were noted to cause nausea and sensitivity to light and sound as well as changes in vision.  The examiner noted that the Veteran experienced characteristic prostrating attacks that were very frequent and prolonged and occurred more frequently than once per month.  

The Veteran also underwent VA psychiatric examination in February 2014.  At that time, he complained of irritability and anxiety as well as isolation and mood swings.  The examiner diagnosed the Veteran not with PTSD but with unspecified anxiety disorder and unspecified neurocognitive disorder, which was equated to traumatic brain disease or residuals of TBI.  The examiner found the symptoms of the two disorders to be impossible to differentiate in that both manifested in irritability, sleep problems, and difficulty concentrating.  His symptoms were evaluated as mild or transient and were found to cause decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran had been employed full-time prior to his 2009 hospitalization for deep vein thrombosis.  The examiner opined that the Veteran's current anxiety disorder was etiologically related to the in-service head injury and resulting service-connected residuals of TBI.

VA treatment records document that the Veteran was treated in March 1998, September 1998, and February 1999 for complaints of daily headaches.  He was again seen in November 1999 for complaints of a migraine that had lasted for one week.  He reported that he was unable to "handle" his headaches and requested time off from work to recover.  He was diagnosed at that time with post-traumatic headaches and granted two weeks off from work.  Another treatment note dated in May 2000 documents treatment for complaints of a "severe headache" of four days' duration that was exacerbated by loud noises and bright lights.  He was diagnosed at that time with recurrent tension/migraine headaches and again granted two weeks off from work.  He was again seen in April 2002 for complaints of memory lapses but was diagnosed at that time only with headaches.  In March 2003, the Veteran was seen for complaints of headache "on and off" for a year that was helped by medication.  In August 2005, the Veteran had a mental health consult, but "denie[d] any depression at [that] time."  Cognitive functioning was within normal limits, and his orientation, mood, and memory were noted to be normal, with good insight and judgment, although he was noted to have been worked up by different VA providers for "severe chronic headache."  He was diagnosed with post-traumatic organic brain syndrome with normal cognitive functioning.  He was noted to be "functioning at a normal level."  He was again seen in November 2009 for complaints of chronic headaches that he reported were associated with phono- and photophobia.  The Veteran reported that he had "grown accustomed to" the headaches, which were constant.  He was diagnosed at that time with chronic migraine headaches.  He was again seen for management of daily migraines in March and June 2010 and February 2011.  At a July 9, 2010, otolaryngology consult, the Veteran complained of problems with smell and was diagnosed with subjective anosmia.  He was treated for a single occurrence of migraine in October 2012 and again in March 2013; at both of those treatment visits, the Veteran indicated that the headache lasted one day and then cleared up.

The Veteran has also undergone treatment with a neuropsychologist and speech pathologist.  He underwent TBI consult in December 2009.  At that time, he complained of problems with memory and concentration as well as headaches, anxiety, and irritability.  He was diagnosed with a history of TBI with a normal CT scan of the brain.  The physician noted that a remote neuropsychological evaluation conducted shortly after the in-service TBI revealed no neuropsychological deficits.  The physician noted that the Veteran's memory complaints were "most likely not related to his TBI" but to pulmonary embolism or diabetes mellitus.  The physician noted that the Veteran "does appear to have some secondary gain issues."  The Veteran underwent speech pathology evaluation from January to March 2010.  Report of the January 2010 evaluation found mild to moderate deficits in attention and memory.  Report of the March 2010 visit indicates that the Veteran was found to have mild to moderate deficits in executive functioning, although his overall memory, attention, and executive functioning deficits were found to be mild.  The speech pathologist noted that the Veteran had been successfully functioning with his residuals of TBI, rendering the "etiology of his more recent decline ... unclear."  At a second March 2010 speech pathology visit, the Veteran was noted to display mild to moderate cognitive memory, attention, and executive functioning deficits but was found to be able to continue working with accommodations.

Report of the Veteran's first neuropsychology consult, in January 2010, reflects his complaints of forgetfulness, irritability, lack of organization, problems with concentration and word finding, and suspiciousness.  The Veteran also reported his 1997 finding of an "absent P-300 wave," although the neuropsychologist noted that "recent peer reviewed research studies" have found such testing "not sufficiently reliable or specific for diagnosis."  Evaluation revealed no problems with word finding or speech, and the examiner found the Veteran to be inflexible and resistant to suggestions that he could handle his complaints differently.  Testing performed in February 2010 "revealed relatively normal memory and perceptual reasoning skills."  The Veteran was given a "lengthy battery" of testing and was again seen in March 2010 for discussion of the results.  That testing revealed no significant intellectual deficits and no evidence of an organic cognitive or memory disorder.  The neuropsychologist observed "definite tendencies to over-endorse psychopathology" and noted that such behaviors are often seen in individuals involved in litigation concerning their claimed disorders.  

In a March 2010 treatment note, the Veteran was noted to object to the neuropsychologist's findings.  A January 2010 MRI of the Veteran's brain was read a "unremarkable," and the treating neuropsychiatrist found at the March 2010 visit that the Veteran's current psychiatric problems were not likely related to the in-service TBI.  In so finding, the doctor noted that "any residual indicators of traumatic brain injury some 25 years post head trauma would either be very subtle; or long-standing, static, and easily discernible."  The neuropsychologist noted that review of the Veteran's "test scores, error patterns, and performance pattern fails to reveal indicators of organic cognitive deficit" and in fact represented results within the Veteran's expected actuarial range.  He was noted to display mild to moderate cognitive memory, attention, and executive functioning deficits.  The neuropsychologist opined, however, that the Veteran's "psychological stresses, and his poor stress management and coping skills" are the likely source of his "subjective symptoms and cognitive complaints."  The neuropsychologist indicated in the March 2010 treatment notes that he was "concerned that [the Veteran] may [be] using his present testing as part of some external forensic process."

The Veteran was again seen by his treating neuropsychologist in April 2010.  At that time, the treatment provider reported that there was a "lack of evidence for ongoing cognitive disorder."  The neuropsychologist explained that the Veteran's "present neuropsychological testing is not consistent with the presence of permanent brain damage" but noted his ongoing difficulty with stress management.  At a May 2010 visit, he was noted to have normal thought process, insight, and judgment.  The treating neuropsychologist advised him that his problems sleeping could be contributing to his ongoing "subjective cognitive complaints" and noted the Veteran's displeasure with his findings of "no focal neuropsychological abnormalities that might be reasonably related to his remote head injury."  The neuropsychologist reiterated that the Veteran's "psychometric assessment ... indicated ongoing severe distress, and did not reveal evidence of brain damage or dysfunction."  Similarly, at a May 2010 physical medicine consult, the Veteran's cognitive complaints were found to be not likely related to the in-service TBI, given the remoteness in time of the injury.  In August 2012, the Veteran's treating neuropsychologist found him capable of maintaining employment.  

The Veteran has also sought psychiatric treatment from VA providers.  In March 2010, he was diagnosed with anxiety and PTSD; this diagnosis was again assigned at a July 2010 treatment visit..  At a September 2010 psychiatric evaluation, the Veteran complained of symptoms of depression, anxiety, decreased concentration, memory problems, insomnia, social isolation, anger outbursts, and low self-esteem.  He was noted to have an anxious mood but normal thought, perception, and orientation, with some problems with short-term memory.  The psychiatrist diagnosed the Veteran with anxiety disorder, with a rule-out diagnosis of PTSD.  At a January 2011 treatment visit, the Veteran was again assigned a rule-out diagnosis of PTSD.  He was noted in June 2011 to be studying for a degree in radiology and was diagnosed with both anxiety and PTSD.  He reported at a February 2012 psychiatric treatment visit that he had stopped taking classes but reported at August 2013 and February 2014 visits that he was graduating with a bachelor's degree in criminal justice and actively looking for work.

A July 2010 speech pathology note indicates that the Veteran was noted to have undergone cognitive training focusing on memory and attention processing task activities.  He complained of problems with cognition and language including forgetting to pay bills, difficulty with balancing his checkbook, and problems multi-tasking.  The speech pathologist noted that the Veteran was cognitively able to thoroughly recount his medical history and speak in complete sentences, with no difficulty with word-finding or maintaining conversation.  Testing revealed normal scores "across all attention domains," as well as average scores on memory testing.  

Private treatment records document that the Veteran was evaluated for headaches in July 1998.  At that time, he was noted to complain of "persistent dizziness and trouble with concentration, memory and thinking."  EEG testing revealed results that were "essentially normal for [the Veteran's] age."  He was noted to have an absent P-300 wave, which was noted to suggest that the Veteran was "having some difficulty with cognitive processing of information.  This would be consistent with findings after a closed head injury."  SSA records also include a psychiatric evaluation conducted in July 2010 that assigned the Veteran diagnoses of anxiety and PTSD in partial remission.  The examiner noted that the Veteran "remains fully functional from a mental perspective."

The Veteran has also submitted multiple letters from private physicians.  In a July 1998 letter, a private neurologist noted that the Veteran complained of ongoing headaches and "easy fatigue" following his in-service head injuries, as well as a "mild pressure sensation on the top of his head."  He also complained of forgetfulness and decreased concentration as well as problems with dizziness and balance.  Neurological testing was normal.  The neurologist found the Veteran to display some mild residual symptoms of headache, dizziness and trouble with concentration and memory but noted that he had managed to continue working full-time.  The Veteran's private treating endocrinologist has also submitted multiple letters in support of the Veteran's claims.  In a May 2009 letter, the endocrinologist reported the Veteran's complaints of memory problems and mood swings that kept him from working.  The endocrinologist indicated that he believed the Veteran continued to be able to work with proper accommodations.  In an October 2009 letter, the endocrinologist stated that the Veteran experienced "Headaches, Memory Lapses, Mood Swings, Fatigue and Somnolence" due to his in-service TBI.  The endocrinologist stated that the Veteran underwent a "remarkable decline in his function," including rarely leaving his bed, following the in-service injury.  In an April 2014 letter, a private physiatrist assigned the Veteran diagnoses of PTSD, residuals of TBI, depression, insomnia, and migraines, as well as major depressive disorder, general anxiety disorder, adjustment disorder, and chronic pain disorder due to "general medical condition and psychological factors."  

The Veteran has also submitted multiple written statements in support of his claim, and testified before the undersigned Veterans Law Judge in June 2013.  In his written statements, the Veteran contends that he experiences cognitive problems and an acquired psychiatric disorder secondary to his TBI.  He has also alleged symptoms such as sensitivity to light and sound, periodic tinnitus, and a "head pressure feeling," as well as prostrating migraines as first reported in a March 2010 statement.  His wife and son submitted statements in April 2009 indicating their observations of the Veteran's problems with memory, mood swings, and irritability.  At his June 2013 hearing before the undersigned Veterans Law Judge, the Veteran claimed that prior to the effective date assigned for anosmia, he had been erroneously treated for the disorder as sinusitis.  He also contended that he continues to experience cognitive difficulties due to his TBI.

A.  Earlier Effective Dates

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits).  A claim, whether formal or informal, must be in writing in order to be considered a claim for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  

As noted above, the Veteran submitted an informal claim for increase for his service-connected residuals of TBI that was received by VA on May 7, 1998.  He was awarded service connection for migraine headaches as secondary to his service-connected TBI effective November 22, 2013.  This effective date appears to have been chosen as it was the first date on which a separate compensable rating was discernable for the Veteran's migraines.  (This issue is discussed in considerably more detail below.)  However, the Board notes that the Veteran has been diagnosed with headaches on multiple occasions throughout the entirety of the appeal period-which began on May 7, 1998, the day the Veteran filed his claim for increase.  Although the initial submission in May 1998 did not define specific issues, the Board nevertheless finds that the Veteran has been diagnosed with headaches throughout the appeal period that have been attributed to his TBI by multiple treatment providers, including the October 2000 and May 2010 VA examiners and VA treatment providers in November 1999 and August 2005.  The Board thus finds that the Veteran submitted a claim that was received on May 7, 1998that encompassed his migraine headaches as a residual disorder stemming from his service-connected TBI.  The evidence thus supports a grant of service connection for migraine headaches as of that date.

Turning to the question of the effective date of the grant of service connection for anosmia as secondary to the Veteran's service-connected TBI, the Board notes, as discussed above, that entitlement to service connection is effective as of the date the claim is received or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In this case, the Board finds that the date entitlement arose for service connection for anosmia was properly determined to be July 9, 2010-the date a diagnosis of anosmia was first assigned to the Veteran.  In so finding, the Board notes that on multiple prior occasions, including the November 2007 VA examination, the Veteran was specifically asked if he had any problems with smell but responded in the negative.  The Board thus finds that, despite the filing of the claim on May 7, 1998, as discussed above, the earliest date entitlement can be found to have arisen for the award of service connection for the Veteran's anosmia is July 9, 2010-the first time a diagnosis of anosmia was assigned.  Further, despite the Veteran's contentions that he experienced symptoms of anosmia prior to July 9 2010, but was misdiagnosed with sinusitis prior to that date, the Board finds compelling the Veteran's responses to the VA examiner's questioning at the November 2007 VA examination, at which time he specifically denied experiencing any problems with smell.  The Board finds these statements, made to the VA examiner for the purpose of establishing a diagnosis of his symptoms, more probative than later statements made by the Veteran-a layperson with no experience in diagnosing disorders such as anosmia or sinusitis-at his June 2013 hearing.  Thus, the Board finds that the facts establish that the Veteran's entitlement to service connection arose no earlier than July 9, 2010, the date of the first diagnosis of anosmia.  Therefore, an effective date earlier than July 9, 2010, for the grant of service connection for anosmia is not warranted.  

B.  Increased Ratings

The Veteran contends that his service-connected migraine headaches are more disabling than reflected by the 30 percent disability rating initially assigned.  He also contends that his service-connected residuals of TBI are more disabling than reflected by the 10 percent disability rating currently assigned.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has also found that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran's migraine headaches have been evaluated under Diagnostic Code 8100, which governs migraine headaches.  Diagnostic Code 8100 provides that a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  The Veteran's migraine headaches have been initially rated as 30 percent disabling, effective from November 22, 2013.  However, given that the Board has herein granted an effective date for the award of service connection for migraine headaches as of May 7, 1998, the question of the initial rating for the period from that date to November 22, 2013, for the Veteran's migraine headaches is now before the Board as well.

Upon review of the record, the Board finds that an initial compensable rating is not warranted for the Veteran's migraine headaches for the period prior to November 22, 2013.  In so finding, the Board notes that at the October 2000 VA examination the Veteran reported constant headaches that were not prostrating.  Similarly, at the November 2007 VA examination, the Veteran reported that although he experienced headaches daily, they did not limit his ability to engage in activities of daily living.  He again reported constant headaches at the May 2010 VA examination, but there is again no indication at that time that the headaches were prostrating.   Similarly, the Veteran was seen on isolated occasions-in March 1998, September 1998, February 1999, November 1999, May 2000, April 2002, and March 2003-for complaints of migraines that were described as "on and off" or for a week's duration.  Similarly, in November 2009 the Veteran reported that he had grown accustomed to his headache symptoms and continued to be able to work.  In October 2012 and March 2013 the Veteran was seen for isolated incidents of migraine that lasted only one day each time.  Similarly, when his July 1998 private headache specialist evaluated his symptoms, he found the Veteran's headaches to be "mild."

Consequently, the Board finds that an initial compensable rating for headaches is not warranted for the period prior to November 22, 2013.  During that period, the Veteran did not experience the prostrating attacks that are required for a compensable rating.  Simply, and despite the Veteran's testimony at his hearings, the evidence of record does not reveal that the headaches were characterized by prostrating attacks for the period prior to November 22, 2013.  To the contrary, the October 2000 and November 2007 VA examiners found the Veteran's headaches not to rise to the level of prostrating attacks.  Rather, the Veteran reported on both occasions that his activity was not limited by his headaches.  VA outpatient treatment reports similarly document complaints of headaches, but the Veteran reported at a November 2009 treatment visit that he had grown accustomed to the symptoms.  Thus, even the criteria for a 10 percent rating are not met, which also require prostrating attacks.  Therefore, for the period prior to November 22, 2013, the Veteran's migraine headaches were not manifested in the frequency or severity necessary for a higher rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board further does not find that a rating in excess of 30 percent is warranted for the Veteran's migraine headaches from November 22, 2013.  A higher rating of 50 percent presupposes that the headaches result in very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  Simply, the evidence of record does not reveal that the Veteran's headaches are ever characterized by such prolonged and prostrating attacks.  In so finding, the Board looks to the findings of the November 2013 VA examiner, who considered the Veteran's report of the frequency and severity of his migraine headaches and found them to occur very frequently, more than once per month, with characteristic prostrating attacks; however, no severe economic inadaptability was noted.  The description of the Veteran's headaches as causing characteristic prostrating attacks occurring more than once a month is in line with the requirements for a 30 percent disability rating under Diagnostic Code 8100.  However, as no severe economic inadaptability has been shown, the Board does not find that the Veteran's migraine headache symptoms to be of such severity as to warrant a 50 percent rating from November 22, 2013.  Thus, the Board finds that the Veteran's headaches warrant a disability rating of no higher than the 30 percent assigned from November 22, 2013.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Turning to an evaluation of the Veteran's service-connected residuals of TBI, the Board notes as an initial matter that the criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124 , Note (5) (2013).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  Here, the Veteran's claim for an increased rating for his service-connected residuals of TBI was received in May 1998.  Thus, in evaluating the claim for increase, the Board will consider the Veteran's residuals of TBI under both the old and the new criteria.

Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities.  Otherwise, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Under the amended regulation, effective October 23, 2008, Diagnostic Code 8045 provides for the evaluation of TBI by way of considering three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate each condition under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combined under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The Board will first evaluate the Veteran's residuals of TBI under the prior version of Diagnostic Code 8045.  In that connection, the Board notes that the Veteran has consistently complained of headaches and dizziness due to his TBI, for which he was assigned a 10 percent rating under prior Diagnostic Code 8045.  The Board finds that this rating is appropriate because it is clear from the examination report that the Veteran has complained on multiple occasions of headaches that were constant when he was awake.  He has also been diagnosed on multiple occasions with post-traumatic headaches.  Additionally, the Board finds that there is evidence in the Veteran's multiple VA examinations and treatment records to indicate that the Veteran has experienced dizziness and subjective complaints of problems with memory and concentration as a result of head trauma.  In that connection, the Veteran has consistently complained of headaches and dizziness that have been related to his service-connected TBI.  Based on the above evidence, the Board finds that the rating of 10 percent for residuals of TBI is proper.  However, a rating higher than 10 percent under prior Diagnostic Code 8045 is not warranted, because there has been no clinical diagnosis of multi-infarct dementia associated with the head trauma.  Additionally, no purely neurological disabilities have been shown.  See 38 C.F.R. § 4.124, Diagnostic Code 8045.  

Turning to an evaluation of the Veteran's service-connected residuals of TBI under current Diagnostic Code 8045, the Board notes that based on the above evidence, the Veteran's residuals of TBI most nearly approximate the criteria for the 10 percent evaluation currently assigned.  In that connection, the Board notes that the Veteran's cognitive impairment is characterized by subjective complaints of memory loss and difficulties with concentration, but there is no objective evidence of this on testing.  The May 2010 and November 2013 VA examiner both found the Veteran to complain of mild loss of memory, with no objective evidence on testing.  Therefore, that facet is evaluated as level 1.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  In so finding, the Board acknowledges the Veteran's ongoing complaints that he experiences problems with memory, attention, concentration, and executive functioning that is attributable to his TBI.  However, even acknowledging the VA speech pathologist's finding of mild to moderate deficits in these areas, the Board looks to the findings of the evaluating neuropsychologist, who conducted extensive testing from January to March 2010 and concluded that there was no evidence of an organic cognitive or memory disorder or permanent brain damage.  The neuropsychologist further found the Veteran's July 1998 test result of an "absent P-300 wave" to be the result of a type of testing that was not "sufficiently reliable or specific for diagnosis."  Further, the December 2009 evaluating physician found the Veteran's memory complaints not likely to be related to his TBI.  Thus, the Board finds the Veteran to display deficits in memory, attention, concentration, and executive functioning that are, at most, no worse than level 1 under Diagnostic Code 8045.

Further, the Board notes that the Veteran has been found to display, at worst, mildly impaired judgment by the May 2010 VA examiner.  No such impairment was noted at the November 2013 VA examination.  The Board thus finds that this facet warrants no more than level 1 under Diagnostic Code 8045.  Similarly, the May 2010 VA examiner found the Veteran to display occasionally inappropriate social interaction and mildly impaired visual spatial orientation, which warrants no more than a level 1 evaluation under those facets.  No more severe impairment of social interaction or visual spatial orientation has been found, either at the November 2013 VA examination or in the Veteran's VA or private treatment records, to warrant a higher evaluation of those facets.  

The Board notes in addition that the May 2010 VA examiner found the Veteran to display three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Although the November 2013 VA examiner found the Veteran to display no such subjective symptoms, the Boar finds that the May 2010 VA examiner's findings warrant an evaluation of level 1 under the facet governing subjective symptoms.  The Board also finds that the facet governing neurobehavioral effects warrants an evaluation of level 1, but no higher.  This is so based on the May 2010 AV examiner's findings that the Veteran displays one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude such interactions.  This is so despite the November 2013 VA examiner's finding that the Veteran displayed no such neurobehavioral effects.  Similarly, the Board finds that the Veteran has been found by both the May 2010 and the November 2013 VA examiners to be always oriented to person, time, place, and situation, and to display normal motor activity, communication, and consciousness.  Thus, those facets warrant a level 0 evaluation.  

The Board acknowledges that the Veteran's subjective symptoms include dizziness, irritability, anxiety, problems with sleeping, memory, and concentration, isolation, and mood swings.  In this connection, the Board acknowledges that the Veteran has, at various points during the appeal period, been diagnosed with both anxiety disorder and PTSD.  However, as noted by the February 2014 VA examiner, the Veteran's symptoms are impossible to differentiate from the neurobehavioral effects of his TBI in that both manifest in irritability, sleep problems, and difficulty concentrating.  His symptoms were evaluated at the February 2014 VA examination as mild or transient with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board concludes that these findings equate to symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Thus, his symptoms are sufficient to qualify as level 1 impairment of the facet governing neurobehavioral effects, but not the next higher level as there is no evidence of frequent interference with workplace or social interaction.  The Board thus concludes that even though a psychiatric disability has been separately diagnosed, the symptoms of any such psychiatric disorder are contemplated, as part of the neurobehavioral effects facet, in the 10 percent rating currently assigned for the Veteran's residuals of TBI under the current version of Diagnostic Code 8045.

In so finding, the Board notes that a claimant may not be compensated twice for the same symptomatology, as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155 ).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14 . However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Here, however, as noted by the February 2014 VA examiner, the Veteran's symptoms of anxiety disorder are indistinguishable from symptoms attributable to his residuals of TBI.  Thus, because the Veteran's psychiatric symptoms are rated under the neurobehavioral effects facet of Diagnostic Code 8045 as discussed above, those symptoms may not be the basis for a separate rating for an acquired psychiatric disorder.  38 C.F.R. § 4.14. 

The Board thus finds that, based on the evidence of record, the Veteran's residuals of TBI are consistent with a 10 percent rating under the current criteria for rating TBI as set forth under Diagnostic Code 8045, based on the assignment of a level of impairment no worse than level 1 for any facet of cognitive impairment. 

The Board has considered the Veteran's and his representative's contentions with regard to the Veteran's claims for higher disability ratings.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the ratings assigned herein, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms he experiences; however, even with consideration of those problems, higher ratings are not warranted for the Veteran's service-connected migraine headaches and residuals of TBI under the pertinent rating criteria.

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2013).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

The above determination is based upon consideration of applicable rating provisions. The Board thus finds that there is no showing that the Veteran's service-connected disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  In that connection, the Board finds that the symptoms of the Veteran's disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.  Further, the Veteran has graduated from college during the appellate period and was found in August 2012 to be fully capable of working.

For all the foregoing reasons, the Board finds that an initial compensable rating for migraine headaches is not warranted for the period prior to November 22, 2013, and a rating in excess of 30 percent is not warranted thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).  The Board further finds that a rating higher than 10 percent for residuals of TBI is not warranted.  This is so for the entirety of the claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2013); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than July 9, 2010, for the grant of service connection for anosmia is denied.

Entitlement to an effective date of May 7, 1998, for the grant of service connection for migraine headaches is granted.

Entitlement to an initial compensable rating prior to November 22, 2013, and a rating in excess of 30 percent thereafter, for migraine headaches is denied.

Entitlement to a disability rating higher than 10 percent for residuals of TBI is denied.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for obstructive sleep apnea and deep vein thrombosis, as well as his claims for to a temporary 100 percent disability rating for deep vein thrombosis based on hospital treatment or convalescence, an increased rating for anosmia, and entitlement to a TDIU.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

At the outset, the Board notes the enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  The Court has held that this includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding his service connection claims, the Veteran contends that he has obstructive sleep apnea and deep vein thrombosis secondary to his service-connected residuals of TBI.  In particular, the Veteran contends that he developed both disorders as a result of obesity that is due to the residuals of TBI for which he has been granted service connection.

Regarding diagnosis of his disabilities, the Board notes that the Veteran's service treatment records are silent for any problems with sleep or circulation, although multiple head injuries are confirmed in the record.  His separation report of medical examination, conducted in August 1991, is similarly silent for any sleep or circulatory problems.  Records from his ongoing treatment from both private and VA treatment providers reflect that the Veteran carries both a history and current diagnosis of obstructive sleep apnea and recurrent deep vein thrombosis.  Private treatment records document that the Veteran was seen in September 1998 for complaints of "excessive daytime sleepiness" and underwent a private sleep study in March 2000 that diagnosed obstructive sleep apnea.  He was first treated for deep vein thrombosis in 2003 and has been treated on multiple occasions since that time. 

The Veteran was provided VA examinations in October 2000, September 2010, November 2010, April 2011, and November 2013.  Report of the October 2000 VA examination reflects that the Veteran was diagnosed with obstructive sleep apnea, although the examiner opined that the disorder was not due to the Veteran's residuals of TBI but rather to the "anatomy of his throat" that causes obstruction.  Similarly, report of the September 2010 examination reflects that the examiner considered the Veteran's belief that his in-service TBI led to the later development of deep vein thrombosis.  The examiner opined that the Veteran's deep vein thrombosis was "not caused by his post concussion syndrome, and is not aggravated by post concussion syndrome."  In so finding, the examiner noted that there is no known association in the medical literature between TBI and the later development of deep vein thrombosis.  The examiner found the Veteran's deep vein thrombosis to be due instead to "frequent flying" for his former job.

Report of the November 2010 examination reflects that the examiner quoted extensively from an October 2009 letter from a private physician, who opined that the Veteran's obstructive sleep apnea and deep vein thrombosis developed due to inactivity and weight gain brought about by the residuals of his TBI.  The examiner opined that the Veteran's deep vein thrombosis are "at least as likely as not caused by inactivity caused by the daytime hypersomnolence and frequent blackout spells caused by traumatic brain injury."  The examiner offered a similar opinion concerning the etiology of the Veteran's obstructive sleep apnea.  Similarly, report of the April 2011 VA examination reflects that the same examiner who conducted the November 2010 examination again opined that the Veteran's residuals of TBI led to inactivity that led to weight gain that led to the development of obstructive sleep apnea and deep vein thrombosis.  In so opining, the examiner pointed to a 25-pound weight gain the Veteran experienced between 1992 and 2010, which the examiner opined was "caused by inactivity."  The examiner further agreed with the Veteran's private physician that the Veteran displayed a "remarkable decline in activity and excessive daytime sleepiness [that] caused [the Veteran] to rarely leave his bed which caused deep vein thrombosis in my opinion."  

In an August 2012 VA examination, a different examiner opined that obstructive sleep apnea is caused by "repetitive collapse of the upper airway during sleep" and has risk factors including obesity, age, and craniofacial and upper airway soft tissue abnormalities, as well as smoking, nasal congestion, and diabetes.  The examiner noted that obesity is a risk factor but "not a causation for sleep apnea" and opined that the Veteran's advancing age "may have played a role in the development" of the disorder.  The examiner further opined that the Veteran's deep vein thrombosis is not likely due to the inactivity caused by his TBI, pointing out that the Veteran had not been "immobilized" and in fact had been working full time when his deep vein thrombosis occurred.  The examiner also found inactivity not to be a risk factor for deep vein thrombosis and opined that the Veteran likely had "some form of hypercoagulable state ... which does not arise from a TBI."  

Pursuant to the Board's October 2013 remand, the Veteran again underwent VA examination in November 2013.  At that time, the examiner conducted a physical examination of the Veteran and opined that it is not at least as likely as not that the Veteran's deep vein thrombosis or obstructive sleep apnea has been worsened by residuals of TBI, "including by obesity caused by inactivity due to TBI."  In so reasoning, the examiner explained that deep vein thrombosis is a known acute complication of TBI but that "there is no medical data regarding a relation between the two issues in the long-term."  However, in so finding, the examiner stated that the Veteran "had a concussion, not a blunt trauma," in service that caused his TBIs.  In that connection, the examiner noted that patients with blunt trauma experience "significantly more" obstructive sleep apnea.  The examiner also noted that "obesity is largely a lifestyle choice."  

The Veteran submitted letters from private physicians dated in October 2009, November 2009, September 2010, and April 2014.  The Veteran's prior treating endocrinologist stated in the October 2009 letter that the Veteran's in-service TBI led to deep vein thrombosis due to an "abrupt decline in activity, and excessive daytime sleepiness, rarely leaving his bed."  The physician noted that the Veteran's first deep vein thrombosis occurred in 2003, before he began the job that required frequent flight.  The physician opined that the Veteran's deep vein thrombosis "resulted from stasis and not a Hematological condition more directly implicating the TBI."  However, a second physician noted in a November 2009 letter that there was a "causal relationship between [the Veteran's] job related frequent flying and the development of DVT."  Similarly, the endocrinologist who wrote the October 2009 letter stated in a September 2010 letter that the Veteran's "job which entailed frequent air travel was a causative risk factor in the development of his subsequent DVT's."  In the April 2014 letter, the private physician confirmed the Veteran's diagnoses of history of deep vein thrombosis and what he identified as "insomnia" but did not offer an etiological opinion.  

The Veteran testified before the undersigned Veterans Law Judge in June 2013 and has submitted multiple statements in support of his claims.  In those statements, and again at the hearing, the Veteran contended that he believes his obstructive sleep apnea and deep vein thrombosis developed due to his service-connected residuals of TBI.  The Veteran also suggested at the hearing that his obstructive sleep apnea may have begun while he was still on active duty.  In addition, in a December 2013 letter, the Veteran challenged the findings of the August 2013 VA examiner, and in particular stated that he had not, in fact, had a concussion during service but instead incurred three blunt trauma head injuries.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in- service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, there are multiple competing opinions of record concerning the likely etiology of the Veteran's obstructive sleep apnea and deep vein thrombosis.  The examiner who offered the positive opinions in November 2010 and April 2011 relied heavily on the letter submitted in October 2009 by the Veteran's private physician concerning the Veteran's inactivity and obesity.  However, the August 2012 VA examiner noted that the record does not support a finding that the Veteran had been inactive prior to the development of either deep vein thrombosis or obstructive sleep apnea.  Further, the November 2013 VA examiner appears to have erroneously categorized the Veteran's in-service head injury as a concussive injury; however, the record documents that he incurred multiple blunt traumas to the head leading to his service-connected residuals of TBI.  Additionally, at the June 2013 hearing, the Veteran raised the issue of whether his obstructive sleep apnea either began in or is otherwise directly linked to his time in service.  

Thus, the Board finds that additional VA medical opinions are required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain additional medical nexus opinions regarding the etiology of the Veteran's claimed obstructive sleep apnea and deep vein thrombosis.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.

In light of the above considerations, the Board concludes that additional medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for deep vein thrombosis and obstructive sleep apnea, both including as secondary to service-connected residuals of TBI.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the issuance of a medical opinion by the physician who offered the November 2013 opinions concerning the Veteran's obstructive sleep apnea and deep vein thrombosis.  The examiner must focus on the Veteran's in-service and post-service treatment, as well as his contentions regarding continuity of symptomatology for obstructive sleep apnea, in opining as to whether any such disorder had its origin in service.  The examiner must also provide a discussion as to whether the Veteran's diagnosed obstructive sleep apnea or deep vein thrombosis either was caused by or has been chronically worsened by his service-connected residuals of TBI.  In so opining, the examiner must discuss the contradictory opinions provided by prior examiners in October 2000, September 2010, November 2010, April 2011, and November 2013, as well as the opinions provided by the private physician in October 2009.  The examiner must reconcile the opinions of the November 2010 and April 2011 VA examiner with any negative opinion offered.  The examiner must also acknowledge and discuss the multiple blunt traumas the Veteran incurred during service in order to reconcile the rationale provided in the November 2013 opinion.  The opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records.  Such opinion is needed to fully and fairly evaluate the claims of service connection for deep vein thrombosis and obstructive sleep apnea, both including as secondary to service-connected residuals of TBI.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the November 2013 VA examiner is unavailable or if such examination is needed to answer the questions posed.

The Board finds that the claim for entitlement to a temporary 100 percent disability rating for deep vein thrombosis based on hospital treatment or convalescence is inextricably intertwined with the claim for service connection for deep vein thrombosis.  Because this issue is being remanded for further development and adjudication, adjudication of the temporary 100 percent disability claim must be deferred pending the outcome of the other issue on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claim for the second issue).)

As noted in the Introduction, above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including at his hearing before the undersigned Veterans Law Judge, that he was no longer able to work due to his service-connected residuals of TBI and related disorders, including migraine headaches and amputation of the left third, fourth, and fifth fingers.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to his claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction (AOJ) because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of all of the Veteran's service-connected disabilities, when considered together, on the Veteran's unemployability.  Accordingly, on remand, an opinion regarding the effect of all of the disabilities together on employability must be obtained.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

In a December 2013 rating decision, the AOJ granted the Veteran service connection for anosmia, assigning an initial noncompensable disability rating.  In January 2014, the Veteran submitted a notice of disagreement with the initial noncompensable rating assigned following the grant of service connection.  This matter must be returned to the AOJ for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  The Veteran's claims file, including his complete service treatment records, must be referred to the physician who provided the November 2013 VA opinion concerning the Veteran's claimed deep vein thrombosis and obstructive sleep apnea.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.

The reviewer must provide further discussion regarding his November 2013 opinion that the Veteran's obstructive sleep apnea and deep vein thrombosis are not likely etiologically linked to service or to any service-connected disorder.  In offering such discussion, the examiner must specifically focus on the Veteran's report of having experienced problems with sleep from his time in service to the present, as well as his claimed 1992 diagnosis of obstructive sleep apnea, in opining as to whether any such disorder had its origin in service.  The examiner must also offer a well-reasoned opinion as to whether obstructive sleep apnea or deep vein thrombosis was caused or worsened by the Veteran's residuals of TBI.  In offering such opinions, the examiner must discuss the Veteran's multiple in-service blunt traumas, as opposed to concussive injuries.  The examiner must also reconcile the contradicting opinions of the multiple VA examiners, as well as the private physician, in the context of any negative opinion.

The examiner must provide a thorough and well-reasoned rationale for all opinions provided. The examiner must specifically review the Veteran's service treatment records and comment upon them in the context of any opinion provided.  The medical reasons for accepting or rejecting the Veteran's assertion that sleep apnea began in service must be set forth in detail.  A detailed explanation for all conclusions reached by the reviewer must be provided.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The examiner should provide the opinions requested above.)

3.  After securing any additional records and completing the development directed above, the Veteran must be scheduled for examination to determine the impact of all of his service-connected disabilities on his employability.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows: amputation of the left third, fourth, and fifth fingers, rated as 40 percent disabling; migraine headaches, rated as 30 percent disabling;  residuals of TBI, rated as 10 percent disabling; dislocation with traumatic arthritis of the left shoulder, rated as 10 percent disabling; tinea cruris, rated as 10 percent disabling; and anosmia, rated as noncompensably disabling.  His total disability rating for VA compensation purposes is 70 percent.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

5.  The AOJ must also take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the January 2014 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the denial of an initial compensable disability rating for anosmia, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


